         Case: 3:21-cv-00317-jdp Document #: 7 Filed: 08/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVENELL L. ASH,

        Plaintiff,
                                                     Case No. 21-cv-317-jdp
   v.

STATE OF WISCONSIN,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             8/26/2021
        Peter Oppeneer, Clerk of Court                        Date
